

117 S626 IS: Lacey Act Amendments of 2021
U.S. Senate
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 626IN THE SENATE OF THE UNITED STATESMarch 9, 2021Mr. Rubio (for himself and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend title 18, United States Code, to enhance protections against the importation, and transport between States, of injurious species, and for other purposes.1.Short titleThis Act may be cited as the Lacey Act Amendments of 2021.2.Amendments(a)In generalSection 42 of title 18, United States Code, is amended—(1)in subsection (a)(1)—(A)in the first sentence, by striking shipment between the continental United States and inserting transport between the States; and(B)by inserting after the first sentence the following: Notwithstanding any other provision of law, the Secretary of the Interior may prescribe by regulation an emergency designation prohibiting the importation of any species of wild mammals, wild birds, fish (including mollusks and crustacea), amphibians, or reptiles, or the offspring or eggs of any such species, as injurious to human beings, to the interests of agriculture, horticulture, forestry, or to wildlife or the wildlife resources of the United States, for not more than 3 years, under this subsection, if the Secretary of the Interior determines that such regulation is necessary to address an imminent threat to human beings, to the interests of agriculture, horticulture, forestry, or to wildlife or the wildlife resources of the United States. An emergency designation prescribed under this subsection shall take effect immediately upon publication in the Federal Register, unless the Secretary of the Interior prescribes an effective date that is not later than 60 days after the date of publication. During the period during which an emergency designation prescribed under this subsection for a species is in effect, the Secretary of the Interior shall evaluate whether the species should be designated as an injurious wildlife species under the first sentence of this paragraph.; and(2)by adding at the end the following:(d)Presumptive prohibition on importation(1)In generalImportation into the United States of any species of wild mammals, wild birds, fish (including mollusks and crustacea), amphibians, or reptiles, or the offspring or eggs of any such species, that is not native to the United States and, as of the date of enactment of the Lacey Act Amendments of 2021, is not prohibited under subsection (a)(1), is prohibited, unless—(A)during the 1-year period preceding the date of enactment of the Lacey Act Amendments of 2021, the species was, in more than minimal quantities—(i)imported into the United States; or(ii)transported between the States, any territory of the United States, the District of Columbia, the Commonwealth of Puerto Rico, or any possession of the United States; or(B)the Secretary of the Interior determines, after an opportunity for public comment, that the species does not pose a significant risk of invasiveness to the United States and publishes a notice in the Federal Register of the determination.(2)Rule of constructionNothing in paragraph (1) shall be construed to limit the authority of the Secretary of the Interior under subsection (a)(1)..(b)Conforming amendmentsSection 42(a) of title 18, United States Code, is amended—(1)in paragraph (2), by inserting and subsection (d) after this subsection;(2)in paragraph (3)—(A)by striking the foregoing and inserting paragraph (1) or subsection (d); and(B)by striking this Act each place the term appears and inserting this section;(3)in paragraph (4), by inserting or subsection (d) after this subsection; and(4)in paragraph (5)—(A)by inserting and subsection (d) after this subsection; and(B)by striking hereunder and inserting under such provisions.(c)Regulations; effective date(1)RegulationsNot later than 1 year after the date of enactment of this Act, the Secretary of the Interior shall promulgate regulations to define the term minimal quantities for purposes of subsection (d)(1)(A) of section 42 of title 18, United States Code, as added by subsection (a)(2).(2)Effective dateSubsection (d) of section 42 of title 18, United States Code, as added by subsection (a)(2), shall take effect on the date that is 1 year after the date of enactment of this Act.